Judgment, Su*268preme Court, New York County (Budd Goodman, J., on CPL 190.50 motion; Laura Visitacion-Lewis, J., at jury trial and sentence), rendered October 20, 1999, convicting defendant of robbery in the second degree (two counts) and robbery in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 years, 6 years, and 3 to 6 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence, viewed as a whole, clearly established defendant’s accessorial liability.
Since it is undisputed that the requisite request to testify before the Grand Jury was never filed, defendant’s motion to dismiss the indictment pursuant to CPL 190.50 (5) (a) was properly denied (see, People v Saldana, 161 AD2d 441, lv denied 76 NY2d 944). Defendant’s original attorney’s concession that he failed to effectuate his client’s expressed desire to testify before the Grand Jury does not entitle defendant to reversal under the circumstances here presented (People v Wiggins, 89 NY2d 872; People v Hook, 246 AD2d 470, lv denied 92 NY2d 853). Concur — Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.